Judgment of conviction by a city magistrate, sitting as a Court of Special Sessions, affirmed. We are constrained to affirm because the trial judge had the advantage of seeing these witnesses, although we deem the punishment too severe, particularly because of the mandatory requirement that defendant’s license be revoked in the event of a conviction for this offense, and because the burden of such revocation may not be lifted for at least six months under the statute,*  upon an application to the Commissioner of Motor Vehicles. Lazansky, P. J., Carswell and Davis, JJ., concur; Hagarty and Seudder, JJ., dissent and vote to reverse and to dismiss the information.